Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings / Specification
The drawing replacement sheets for Fig. 6, 7, 8 were received on 11/30/21.  These drawings are entered as they merely provide a reference character for the gaps and flange being “integrally” extending inwardly. The drawings of 12/27/19 provide support for the gaps. Similarly, the amendment to the specification of 11/30/21 was received and entered to add clarity to the amended drawings. 
Allowable Subject Matter
Claims 1, 4, and 6-10 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A BROWNE whose telephone number is (571)270-0151.  The examiner can normally be reached on Variable Workweek/IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Joe Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SCOTT A BROWNE/              Primary Examiner, Art Unit 3617